Title: Abigail Adams to John Adams, 20 December 1795
From: Adams, Abigail
To: Adams, John


          
            my Dearest Friend
            Quincy December 20 1795
          
          The Day I wrote you last, I received Your Letter written at Nyork. neither of my Neighbours Black or Beals went yesterday to Town, so that if any Letters came by saturdays post, I must wait till Thursday for them which I do not so well like. I should like You to write me by the Wednesday post, then I should get my Letters of a thursday.
          The account you gave me of Charles situation, and increasing buisness was very agreable to me. You did not mention Sally. Gentlemen are not half [so] particular as the Ladies are in their details. I recollect when C. L was minister for foreign affairs, he found fault because you was not Minute enough in your description of the looks, behaviour &c of those with whom Your buisness connected you. accordinly in a Journal you sent, you related Some conversation & Speaches, and even handing Madam La Comtess, to Table. I cannot but figure to Myself how immoveabl and like the Marble Medallion You ought to keep Your countanance whilst differing parties address you. the speach of B—— in support of M’s motion, which the centinal informs us Bache has retail’d must have been one trial amongst many others. is your Senate Chamber crowded? Parkers politeness is execrated. it is imposible for the President to have given a severer rebuke to the Jacobins than he has done, by the particular detail of the flourishing & prosperous state of our Country.
          
            To Virtue only, and her Friends a Friend
            Faction beside, May Murmur, or commend
            Know all the distant Din, that Fiend can keep
            Roll’s over Mount Vernon & but; Sooths my sleep
          
          those Lines of Pope occurd to me upon reading the Speach fraught with so much benevolence, after all the abuse and Scurility so

wantonly display’d by, a Decaying Dying Dying Junto. As I hope they now are, Symptoms of Mortality appear in all their Limbs—
          I suppose You take Bach[e’s] paper upon the same principal that You wanted the Chronical, as their is no Wife to prevent it. I should like to see Butlers speach, pray inclose it to me. are the reflections upon Peace by Madam De Stael, to be had here? if so be so kind as to send them—
          our people began the buisness you mentiond, but were driven of by bad Weather. We are like to have Snow enough.
          adieu Ever Ever yours
          
            A Adams—
          
        